EXHIBIT 10.9
LENDER PROCESSING SERVICES, INC.


Executive Life and Supplemental
Retirement Benefit Plan


Effective as of July 2, 2008
     THIS EXECUTIVE LIFE AND SUPPLEMENTAL RETIREMENT BENEFIT PLAN (the “Plan”),
maintained by Lender Processing Services, Inc. (the “Company”) for selected
executives as provided herein, is hereby adopted by the Company effective as of
July 2, 2008 (the “Effective Date”).
Article I — Purpose
     The purpose of the Plan is to reward certain specified executives of the
Company for their service to the Company and to provide an incentive to the
Participants, including newly hired executives, for future service and loyalty
to the Company. This Plan provides benefits through life insurance policies
(each a “Policy”) on the lives of Participants. Plan benefits and a
Participant’s interest in a Policy shall be as set forth in the Participant
Agreements that each Participant is required to execute with the Company before
becoming a participant herein. In all cases, a Participant’s interest in this
Plan and the benefits provided hereunder shall be governed by this Plan and the
terms of the Participant Agreements, which shall be considered to be a part of
this Plan.
     The Plan is established by the Company in connection with the spinoff of
the Company from Fidelity National Information Services, Inc. Prior to the
spinoff, the Company was a participating employer in the Fidelity National
Information Services, Inc. Executive Life and Supplemental Retirement Benefit
Plan (the “FIS Plan”). This Plan shall be considered to be a successor plan to
the FIS Plan.
Article II — Eligibility and Participation
     2.1 Eligibility and Participation. Participants shall be designated by the
Plan Administrator and shall be informed in writing of the effective date of
their participation in the Plan (the “Commencement Date”) and their level of
life insurance benefits to which they may be entitled. In order to participate,
a Participant must complete certain enrollment documents and must execute a
Split-Dollar Life Insurance Agreement which specifies, among other matters, the
respective interests of the Participant and the Company in the Policy issued by
the Insurance Company (collectively, the “Participant Agreements”). In certain
circumstances, as determined at the discretion of the Plan Administrator, a
Participant may also be required to complete and execute (i) a Collateral
Assignment of certain rights in the Policy in favor of the Company, and/or
(ii) a Policy Endorsement securing certain rights in the Policy in favor of the
Company (as appropriate, the phrase “Participant Agreements” as used herein
shall include such Collateral Assignment or Policy Endorsement). There shall be
no new Participants added to the Plan.

1



--------------------------------------------------------------------------------



 



     2.2 Participation of Executive Officers. With respect to any Participant
who will become an Executive Officer after the Effective Date, then
notwithstanding any contrary term in such Participant’s Participant Agreement,
immediately prior to the Participant’s becoming an Executive Officer, the rights
of the Participant (or the rights of a Trustee in Interest) to any cash
surrender value in any Policy covering the Participant shall forfeit immediately
to the Company. Effective as of the time the Participant becomes an Executive
Officer, certain Policy rights (including ownership of the Policy) shall
immediately transfer to the Company. The Company shall determine the period of
advance notice, if any, and the manner of notice to be provided to any
Participant who may become subject to this Section 2.2. In the event a
forfeiture of Policy rights occurs, as described above, then immediately and
automatically upon the Participant’s becoming an Executive Officer the
Participant (and/or Trustee in Interest) shall become a party to a Participant
Agreement substantially in the form determined by the Plan Administrator. This
agreement shall not substantially reduce the effective death benefits provided
under the prior Participant Agreement nor impair the right to name a beneficiary
for such death benefits, but such modification may reduce or eliminate the right
to any portion of the death benefits that are derived from cash value.
     2.3 Transfer of Participants. Any Participants who are employed by the
Company and who participated in the FIS Plan prior to the spinoff of the Company
shall be transferred to this Plan as of the Effective Date and their eligibility
and participation in this Plan shall continue pursuant to the terms of this
Plan. The Participant Agreements of each transferred Participant from the FIS
Plan shall also transfer to this Plan as of the Effective Date, and each
transferred Participant shall retain his/her original Commencement Date from the
FIS Plan. To the extent that a Participant is eligible to have his/her Policy
premiums paid from the Certegy Inc. grantor trust under the FIS Plan, the
transfer to this Plan shall have no effect on such premium payments and such
Participants’ Policy premiums shall continue to be paid from such grantor trust
based on its terms and conditions.
Article III — Definitions
     The following terms shall have the meanings ascribed to them below for
purposes of the Plan, the Participant Agreements and the Questions and Answers
for the Executive Life and Supplemental Retirement Benefit Plan, and any
amendments, supplements or successors thereto. Other capitalized terms used
herein and not defined herein shall have the meanings ascribed to them in the
Participant Agreements.
     3.1 Cause. “Cause” shall mean termination by the Company of the
Participant’s employment upon any one of the following circumstances:
     (a) the Participant’s willful and continued failure to substantially
perform the Participant’s duties with the Company (other than any failure
resulting from the Participant’s incapacity due to physical or mental illness,
including being Permanently Disabled), after a written demand for substantial
performance is delivered to the Participant by the Chief Executive Officer of
the Company (or if the Participant is the Chief Executive Officer, the Chairman
of the Compensation and Human Resources Committee of the Board of Directors)
that specifically identifies the manner in which the Chief Executive Officer (or
the Chairman) believes that the Participant has not substantially performed the
Participant’s duties, or

2



--------------------------------------------------------------------------------



 



     (b) the Participant willfully engaging in conduct that is materially
injurious to the Company, monetarily or otherwise.
     For purposes of this Section 3.1, no act, or failure to act, on the
Participant’s part will be considered “willful” unless done, or omitted to be
done, by the Participant not in good faith and without reasonable belief that
the Participant’s action or omission was in the best interest of the Company.
Notwithstanding the above, the Participant will not be deemed to have been
terminated for Cause unless and until the Participant has been given a copy of a
Notice of Termination from the Chief Executive Officer of the Company (or if the
Participant is the Chief Executive Officer, the Chairman of the Compensation and
Human Resources Committee of the Board of Directors), after reasonable notice to
the Participant and an opportunity for the Participant, together with the
Participant’s counsel, to be heard before (i) the Chief Executive Officer, or
(ii) if the Participant is an elected officer of the Company, the Board of
Directors of the Company, finding that in the good faith opinion of the Chief
Executive Officer, or, in the case of an elected officer, finding that in the
good faith opinion of two-thirds of the Board of Directors, the Participant
committed the conduct set forth above in clauses (a) or (b) of this Section 3.1,
and specifying the particulars of that finding in detail.
     3.2 Change in Control. “Change in Control” shall mean the occurrence of any
one of the following events during the period in which the Plan remains in
effect:
     (a) Voting Stock Accumulations. The accumulation by any Person of
Beneficial Ownership of twenty percent (20%) or more of the combined voting
power of the Company’s Voting Stock; provided that for purposes of this
paragraph (a), a Change in Control will not be deemed to have occurred if the
accumulation of twenty percent (20%) or more of the voting power of the
Company’s Voting Stock results from any acquisition of Voting Stock (i) directly
from the Company that is approved by the Incumbent Board, (ii) by the Company,
(iii) by any employee benefit plan (or related trust) sponsored or maintained by
the Company or any Subsidiary, or (iv) by any Person pursuant to a Business
Combination that complies with all of the provisions of clauses (i), (ii) and
(iii) of paragraph (b) below;
     (b) Business Combinations. The consummation of a Business Combination,
unless, immediately following that Business Combination, (i) all or
substantially all of the Persons who were the beneficial owners of Voting Stock
of the Company immediately prior to that Business Combination beneficially own,
directly or indirectly, more than sixty-six and two-thirds percent (66 2/3%) of
the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the entity resulting from that Business Combination (including an
entity that as a result of that transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to that Business Combination, of the Voting
Stock of the Company, (ii) no Person (other than the Company, that entity
resulting from that Business Combination, or any employee benefit plan (or
related trust) sponsored or maintained by the Company, any Eighty Percent (80%)
Subsidiary or that entity resulting from that Business Combination) beneficially
owns, directly or indirectly, twenty percent (20%) or more of the then
outstanding shares of common stock of the entity resulting from that Business
Combination or the combined voting power of the then outstanding

3



--------------------------------------------------------------------------------



 



voting securities entitled to vote generally in the election of directors of
that entity, and (iii) at least a majority of the members of the Board of
Directors of the entity resulting from that Business Combination were members of
the Incumbent Board at the time of the action of the board providing for that
Business Combination;
     (c) Sale of Assets. A sale or other disposition of all or substantially all
of the assets of the Company; or
     (d) Liquidations or Dissolutions. Approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company, except pursuant
to a Business Combination that complies with all of the provisions of clauses
(i), (ii) and (iii) of paragraph (b) above.
For purposes of this Section 3.2, the following definitions will apply:
     “Beneficial Ownership” means beneficial ownership as that term is used in
Rule 13d-3 promulgated under the Exchange Act.
     “Business Combination” means a reorganization, merger or consolidation of
the Company.
     “Eighty Percent (80%) Subsidiary” means an entity in which the Company
directly or indirectly beneficially owns eighty percent (80%) or more of the
outstanding Voting Stock.
     “Exchange Act” means the Securities Exchange Act of 1934, including
amendments, or successor statutes of similar intent.
     “Incumbent Board” means a Board of Directors at least a majority of whom
consist of individuals who either are (a) members of the Company’s Board of
Directors as of the day after the spinoff of the Company from Fidelity National
Information Services, Inc. became effective, or (b) members who became members
of the Company’s Board of Directors subsequent to such date whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds (2/3) of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the Company
in which that person is named as a nominee for director, without objection to
that nomination), but excluding, for that purpose, any individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest (within the meaning of Rule 14a-11 of the Exchange Act) with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board of
Directors.
     “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14 (d)(2) of the Exchange Act).
     “Voting Stock” means the then outstanding securities of an entity entitled
to vote generally in the election of members of that entity’s Board of
Directors.

4



--------------------------------------------------------------------------------



 



     3.3 Claimant. “Claimant” shall have the meaning given to it in Section 4.1.
     3.4 Commencement Date. “Commencement Date” shall have the meaning given to
it in Section 2.1.
      3.5 Company. “Company” shall mean Lender Processing Services, Inc., and
its successor or successors.
     3.6 Competitive Activity. A Participant or former Participant shall be
deemed to engage in “Competitive Activity” if he or she:
     (a) directly or indirectly owns, operates, controls, participates in,
performs services for, or otherwise carries on, a business substantially similar
to or competitive with the business conducted by the Company or any Subsidiary
(without limit to any particular region, because Participant acknowledges that
such business may be engaged in effectively from any location in the United
States or Canada); provided that nothing set forth in this paragraph (a) will
prohibit a Participant from owning not in excess of 5% of any class of capital
stock of any corporation if such stock is publicly traded and listed on any
national or regional stock exchange or on the Nasdaq Stock Market;
     (b) directly or indirectly attempts to persuade any employee or customer of
the Company or any Subsidiary to terminate such employment or business
relationship in order to enter into any such relationship on behalf of the
Participant or any third party in competition with the business conducted by the
Company or any Subsidiary; or
     (c) directly or indirectly engages in any activity that is harmful to the
interests of the Company or any Subsidiary, as determined by the Compensation
and Human Resources Committee in its sole discretion, including the disclosure
or misuse of any confidential information or trade secrets of the Company or a
Subsidiary.
     3.7 Executive Officer. “Executive Officer” shall mean an officer of the
Company who the Plan Administrator determines, in an exercise of the Plan
Administrator’s discretion, to be an executive officer within the meaning of the
Sarbanes-Oxley Act of 2002.
     3.8 Good Reason. “Good Reason” shall mean a termination by the Participant
of the Participant’s employment within the period of time beginning six
(6) months prior to a Change in Control and ending on the third anniversary of
such Change in Control and based on:
     (a) The assignment to the Participant of duties inconsistent with the
Participant’s position and status with the Company as they existed immediately
prior to the Change in Control, or a substantial change in the Participant’s
title, offices or authority, or in the nature of the Participant’s
responsibilities, as they existed immediately prior to the Change in Control,
except in connection with the termination of the Participant’s employment by the
Company for Cause, by the Participant other than for Good Reason or as a result
of death;

5



--------------------------------------------------------------------------------



 



     (b) A reduction by the Company in the Participant’s base salary as in
effect on the Commencement Date or as the Participant’s salary may be increased
from time to time;
     (c) A failure by the Company to continue the Company’s incentive
compensation plan(s), as it may be modified from time to time, substantially in
the form in effect immediately prior to a Change in Control (the “Incentive
Plan”), or a failure by the Company to continue the Participant as a participant
in the Incentive Plan on at least the basis of the Participant’s participation
immediately prior to a Change in Control, or to pay the Participant the amounts
that the Participant would be entitled to receive in accordance with the terms
of the Incentive Plan (as in effect immediately prior to the Change in Control);
     (d) The Company requiring the Participant to be based more than thirty-five
(35) miles from the location where the Participant is based prior to the Change
in Control, except for required travel on Company business to an extent
substantially consistent with the Participant’s business travel obligations
immediately prior to the Change in Control; or if the Participant consents to
the relocation, the failure by the Company to pay (or reimburse the Participant
for) all reasonable moving expenses incurred by the Participant or to indemnify
the Participant against any loss realized on the sale of the Participant’s
principal residence in connection with the relocation;
     (e) The failure by the Company to continue in effect any retirement plan,
compensation plan, performance share plan, stock option plan, life insurance
plan, health and accident plan, disability plan or another benefit plan in which
the Participant is participating immediately prior to a Change in Control
(except that the Company may cancel any such plans without triggering this
paragraph (e), if it provides the Participant with substantially similar
benefits under another plan), the taking of any action by the Company that would
adversely affect the Participant’s participation or materially reduce the
Participant’s benefits under any such plans or deprive the Participant of any
material fringe benefit enjoyed by the Participant immediately prior to a Change
in Control, or the failure by the Company to provide the Participant with the
number of paid vacation days to which the Participant is then entitled in
accordance with the Company’s normal vacation practices in effect immediately
prior to a Change in Control; or
     (f) Any purported termination not effected pursuant to a Notice of
Termination shall not be valid for purposes of this Plan.
     3.9 Insurance Company. “Insurance Company” shall mean Pacific Life
Insurance Company, or any other commercial insurance company, or such successor
or successors thereof, that have issued or shall issue life insurance policies
on the lives of the Participants with respect to the Plan.
     3.10 Notice of Termination. A “Notice of Termination” shall mean a written
notice that indicates the specific provision in the definition of Cause relied
upon as the basis for the Participant’s termination of employment and setting
forth in reasonable detail the facts and circumstances claimed to provide a
basis for the termination of Participant’s employment under the provision so
indicated.

6



--------------------------------------------------------------------------------



 



     3.11 Participant. “Participant” shall mean those specified executives of
the Company or any affiliate who have been designated by the Plan Administrator
as eligible to participate herein (or who are transferred from the FIS Plan
under Section 2.3), who have completed all enrollment documents as specified in
Section 2.1 and who remain so qualified.
     3.12 Participant Agreements. “Participant Agreements” shall have the
meaning given to it in Section 2.1.
     3.13 Permanently Disabled. “Permanently Disabled” shall mean the
Participant suffering a sickness, accident or injury, which in the determination
of the Plan Administrator would entitle the Participant to disability benefits
under either social security or the Company’s long-term disability plan. The
Company reserves the right to require the Participant to first qualify for
disability benefits under either social security or the Company’s long-term
disability plan before determining whether such Participant is Permanently
Disabled for purposes of this Plan.
     3.14 Plan. “Plan” shall mean this Executive Life and Supplemental
Retirement Benefit Plan, as amended and restated from time to time.
     3.15 Plan Administrator. “Plan Administrator” shall mean the Board of
Directors of the Company, or its designee or designees. The Plan Administrator
shall be the named fiduciary under the Plan.
     3.16 Policy. “Policy” shall have the meaning given to it in Article I.
     3.17 Retirement. “Retirement” shall mean a Participant’s termination of
employment with the Company and all affiliates after (a) attaining age 65,
(b) attaining age 55 and five years of service with the “LPS Group” or
(c) attaining age 50 and the Participant’s age plus his or her years of service
with the “LPS Group” equals at least 75. “LPS Group” means the Company, any
related company that is required to be aggregated with the Company under Code
Section 414(b) or (c), and any predecessor to the Company, including Fidelity
National Information Services, Inc. and Certegy Inc.
     3.18 Subsidiary. “Subsidiary” shall mean an entity more than fifty percent
(50%) of whose equity interests are owned directly or indirectly by the Company.
     3.19 Trustee in Interest. “Trustee in Interest” shall mean (i) a trustee of
any trust that is an assignee of the Participant’s rights in a Policy or a
beneficiary of a Policy, or (ii) a trustee or other person to whom the
Participant has assigned the right to name the beneficiary under a Policy.
Article IV — Claims Procedures
     4.1 Claims and Review Procedures. The claims procedures contained in this
Article IV shall apply for all purposes of this Plan and the benefits provided
herein and through the Participant Agreements. The claims procedure in
Section 4.2 below shall be followed with respect to benefits provided by the
Insurance Company under the terms of the Policies. The

7



--------------------------------------------------------------------------------



 



claims procedures in Section 4.3 below shall be followed with respect to
benefits provided directly by the Company. The Participant and his or her heirs,
successors, beneficiaries and personal representatives (individually or
collectively, a “Claimant”) must follow both procedures, if necessary.
     4.2 Filing a Claim for Insurance Benefits. A Claimant shall make a claim
for death benefits provided by the Insurance Company by submitting a written
claim and proof of claim to the Insurance Company in accordance with procedures
and guidelines established from time to time by the Insurance Company. On
written request, the Plan Administrator shall provide copies of any claim forms
or instructions, or advise the Claimant how to obtain such forms or
instructions. The Insurance Company shall decide whether the claim for death
benefits shall be allowed. If a claim is denied in whole or in part, the
Insurance Company shall notify the Claimant and explain the procedure for
reviewing a denied claim.
     4.3 Filing a Claim with the Company.
               (a) Initial Procedures. If a Claimant does not receive the
Company benefits under this Plan to which the Claimant believes he or she is
entitled, the Claimant must file a written claim for benefits in accordance with
the terms of this Article. Not later than ninety (90) days after receipt of such
a claim, the Plan Administrator shall render a written decision on the claim to
the Claimant, unless special circumstances require the extension of such ninety
(90) day period. If such extension is necessary, the Plan Administrator shall
provide the Claimant with written notification of such extension before the
expiration of the initial ninety (90) day period. Such notice shall specify the
reason or reasons for such extension and the date by which a final decision can
be expected. In no event shall such extension exceed a period of an additional
ninety (90) days from the end of the initial ninety (90) day period.
               (b) Claim Denial. In the event the Plan Administrator denies the
claim of a Claimant in whole or in part, the Plan Administrator’s written
notification shall specify, in a manner calculated to be understood by the
Claimant, (a) the reason for the denial, (b) a reference to the Plan or other
document or form that is the basis for the denial, (c) a description of any
additional material or information necessary for the Claimant to perfect the
claim, (d) an explanation as to why such information or material is necessary,
and (e) an explanation of the applicable claims procedure.
               (c) Subsequent Claim Review. If the claim is denied in whole or
in part and should the Claimant be dissatisfied with the Plan Administrator’s
disposition of the Claimant’s claim, the Claimant may have a full and fair
review of the claim by the designated committee of the Board of Directors of the
Company (the “Committee”) upon written request. Such request for additional
review of the claim must be submitted by the Claimant or the Claimant’s duly
authorized representative and received by the Committee within sixty (60) days
after the Claimant receives written notification that the Claimant’s claim has
been denied by the Plan Administrator. In connection with such review, the
Claimant or the Claimant’s duly authorized representative shall be entitled to
review pertinent documents and submit the Claimant’s views as to the issues, in
writing. The Committee shall act to deny or accept the claim within sixty
(60) days after receipt of the Claimant’s written request for review, unless
extended. If such extension is necessary, the Committee shall provide the
Claimant with written notification of

8



--------------------------------------------------------------------------------



 



such extension before the expiration of the initial sixty (60) day period. Such
notice shall specify the reason or reasons for such extension and the date by
which a final decision can be expected. In no event shall such extension exceed
a period of an additional sixty (60) days from the end of the initial sixty
(60) day period. The action of the Company shall be in the form of a written
notice to the Claimant and its contents shall include all of the requirements
for action on the original claim. In no event may a Claimant commence legal
action for benefits the Claimant believes are due until the Claimant has
exhausted all of the remedies and procedures afforded the Claimant by this
Article.
               (d) Satisfaction of Claim. Any payment made to a Claimant may be
made pursuant to a requirement that the Claimant execute a receipt and release
therefore in such form as shall be determined by the Plan Administrator, and any
payment or other distribution to a Claimant may be delayed until the Plan
Administrator receives a properly executed receipt and release.
Article V — Amendment and Termination
     5.1 Amendment. The Company reserves the right to amend this Plan at any
time by action of the Company’s Board of Directors. The Company, however, may
not make any amendment that changes the definition of “Change in Control” or
“Good Reason” after a Change in Control has occurred with respect to such Change
in Control or otherwise adversely affect the rights of a Participant without the
Participant’s written consent to the application of the amendment to such
Participant.
     5.2 Termination. The Company reserves the right to terminate this Plan, by
action of the Company’s Board of Directors, at any time it deems appropriate.
Upon termination of the Plan, no further Policy premium payments shall be made
by the Company and the rights of Participants with respect to their Policies
shall be as set forth in their respective Split-dollar Life Insurance
Agreements. Except as expressly provided in this Plan, the Company shall not
have any further financial obligations to any Participant after the termination
of this Plan. The Company shall provide written notice to all Participants if
the Plan is terminated. Notwithstanding the preceding provisions of this
Section 5.2, in the event of a Change in Control, the Company shall not be able
to reduce a Participant’s rights pursuant to this Section 5.2 to an extent that
exceeds its ability to reduce the Participant’s rights under Section 5.1.
Article VI — Administration
     6.1 Plan Administrator. The Plan shall be administered by the Plan
Administrator, who shall establish operating guidelines from time to time for
purposes of the administration of the Plan.
     6.2 Powers and Duties of the Plan Administrator. Subject to the express
terms and conditions set forth herein, the Plan Administrator shall have the
power to perform any and all actions, determinations and interpretations related
to the administration of the Plan, including the power from time to time:

9



--------------------------------------------------------------------------------



 



     (a) to carry out the general administration of the Plan;
     (b) to cause to be prepared all forms necessary or appropriate for the
administration of the Plan;
     (c) to keep appropriate books and records;
     (d) to determine, consistent with the provisions of this instrument all
questions of eligibility, rights, and status of Participants under the Plan;
     (e) to issue, amend, and rescind rules relating to the administration of
the Plan, to the extent those rules are consistent with the provisions of this
instrument;
     (f) to establish uniform rules that shall govern when a Participant shall
be continuously employed by the Company and/or an affiliate despite such
Participant’s leave of absence;
     (g) to exercise all other powers and duties specifically conferred upon the
Committee elsewhere in this instrument; and
     (h) to interpret, with discretionary authority, the provisions of this Plan
and to resolve, with discretionary authority, all disputed questions of Plan
interpretation and benefit eligibility, provided that such discretionary
authority shall not apply following a Change in Control with respect to a
benefit claim by (or with respect to) an individual who was a Participant at the
time of the Change in Control, unless the Participant consents in writing.
     6.3 Plan Expenses. Expenses of Plan administration shall be paid by the
Company.
     6.4 Administration. The Committee shall be entitled to rely on all tables,
valuations, certificates, opinions, data and reports furnished by any actuary,
accountant, controller, counsel or other person employed or retained by the
Company with respect to the Plan. The Plan Administrator shall serve without
bond and without compensation for services hereunder.
     6.5 Payment of Benefits. With respect to the discretion of the Plan
Administrator and the standard of review applicable to benefit determinations,
benefits under this Plan will be paid only if the Plan Administrator or the
Company decides in its discretion that the Participant or Claimant is entitled
to them, provided that such discretion shall not apply following a Change in
Control with respect to a benefit claim by (or with respect to) an individual
who was a Participant at the time of the Change in Control, unless the
Participant consents in writing.
     6.6 Plan Taxes. If the whole or any part of a Participant’s Policy (or the
cash surrender value thereof) becomes subject to any estate, inheritance,
income, employment or other tax which the Company may be required to pay or
withhold for or on behalf of the Participant, the Company shall have the full
power and authority to withhold and pay such tax out of any moneys or other
property in its hand for the benefit of the Participant. To the extent
practicable,

10



--------------------------------------------------------------------------------



 



the Company shall provide the Participant notice of such withholding. Prior to
making any payment, the Company may require such releases or other documents
from any lawful taxing authority as it shall deem necessary.
     6.7 Creditor Status. Any funds or assets earmarked or otherwise set aside
by the Company or invested in any trust established with respect to the Plan
shall continue for all purposes to be part of the general assets of the Company
and available to its general creditors in the event of bankruptcy or insolvency.
A Participant’s benefits which may be payable pursuant to this Plan are not
subject in any manner to anticipation, sale, alienation, transfer, assignment,
pledge, encumbrance, charge, attachment, or garnishment by a Participant, a
Participant’s beneficiary, or the creditors of either. The Plan constitutes a
mere promise by the Company to make benefit payments in the future, and
Participants shall have no rights greater than those of unsecured general
creditors of the Company. No interest or right to receive a benefit may be
taken, either voluntarily or involuntarily, for the satisfaction of the debts
of, or other obligations or claims against, a Participant, a Participant’s
beneficiary, or any other person or entity, including claims for alimony,
support, separate maintenance and claims in bankruptcy proceedings.
Article VII — Miscellaneous
     7.1 Employment Effects. Nothing contained in this Plan or any action taken
under the Plan shall be construed as a contract of employment or as giving any
Participant any right to be retained in employment with the Company or its
affiliates. The Company and its affiliates specifically reserve the right to
terminate any Participant’s employment at any time with or without cause, and
with or without notice or assigning a reason, subject to the terms of any
written employment agreement between the Participant and the Company or any
affiliate.
     7.2 Liability and Indemnification. The Company shall indemnify, to the
fullest extent permitted by law, the Plan Administrator and directors, officers
and employees of the Company and its affiliates, both past and present, to whom
are or were delegated duties, responsibilities or authority with respect to the
Plan, against any and all claims, losses, liabilities, fines, penalties and
expenses (including, but not limited to, all legal fees relating thereto),
reasonably incurred by or imposed upon such persons, arising out of any act or
omission in connection with the operation and administration of the Plan, other
than willful misconduct.
     7.3 Waiver of Breach. The Company’s or the Plan Administrator’s waiver of
any Plan or Participant Agreement provision shall not operate or be construed as
a waiver of any subsequent breach by a Participant.
     7.4 Gender, Number and Examples. Except where otherwise indicated by the
context, in this Plan, the singular or plural number and the masculine, feminine
or neuter gender shall be deemed to include the other. Whenever an example is
provided or the text uses the term “including” followed by a specific item or
items, or there is a passage having a similar effect, such passage of the Plan
shall be construed as if the phrase “without limitation” followed such example
or term (or otherwise applied to such passage in a manner that avoids limitation
on its breadth of application).

11



--------------------------------------------------------------------------------



 



     7.5 Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
     7.6 Successors. All obligations and rights of the Company under the Plan
shall be binding on and inure to the benefit of any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, acquisition, consolidation, affiliation or other corporate
restructuring.
     7.7 Tax Effects. The Company makes no promise, guarantee or warranty,
express or implied, concerning the federal, state or local income or employment
tax treatment of any amount of benefits (including the cash surrender value of
any Policy) that may be paid to or accrued for the benefit of a Participant.
     7.8 Benefits Provided Through Insurance. Although the Company, Participants
and third parties may coordinate together in obtaining life insurance coverage
on the life of the Participant, the Company is not responsible for paying any
life insurance benefits which are not paid by the Insurance Company, including
whether such nonpayment is caused by refusal of the Insurance Company to pay by
virtue of a legal reason for nonpayment, inability of the Insurance Company to
pay, or any other reason.
     7.9 Applicable Law. All questions pertaining to the construction, validity
and effect of the Plan shall be determined in accordance with the laws of the
United States and to the extent not preempted by such laws, by the laws of the
State of Florida.
     7.10 Effect on Other Company Benefits. The benefits provided by this Plan
shall replace the Participant’s benefits provided by the Company to its
employees under the basic life insurance, basic accidental death and
dismemberment insurance and its retiree life insurance plans, and after becoming
a Plan Participant, the Participant shall no longer be eligible to participate
in such plans. However, Plan Participants shall remain eligible to participate
in any other benefit plan of the Company as provided in such plans, including
supplemental life and supplemental accidental death and dismemberment insurance.
     7.11 Participating Employers. With the consent of the Company, any member
of the Company’s Controlled Group may become a participating employer under this
Plan and adopt the Plan for the benefit of Plan Participants who are employed by
such participating employer. As used in this Section, the term “Controlled
Group” shall mean any entity that is required to be aggregated with the Company
pursuant to Code Section 414(b) or (c). An entity shall only be part of the
Controlled Group for that period of time in which the entity satisfies the
requirements of the previous sentence.

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed this Plan effective as of
July 8, 2008.
     LENDER PROCESSING SERVICES, INC.

                  By:   /s/ M. P. Oates       Name:   M. P. Oates       Title:  
Senior Vice President, Human Resources    

13